ALLOWABILITY NOTICE

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In addition to the other claimed limitations, none of the cited prior art, alone or in combination, discloses or teaches, “…a fishing neck portion…the fishing neck portion forming the first end (of the hollow plunger body)…”
The closest prior art is deemed to be Knox US 2661024. Knox discloses the hollow one piece body 12 utilized in the previous rejection, however the overall apparatus of Knox is a threaded assembly of three pieces 12, 13 and 14. Knox does not have a fishing neck portion as claimed, wherein a “fishing neck’ has a specific definition/meaning in downhole well bores. Specifically, “The surface on which a fishing tool engages when retrieving tubing, tools or equipment stuck or lost in a well bore. Tools and equipment that are temporarily installed in a wellbore are generally equipped with a specific fishing-neck profile to enable the running and retrieval tools to reliably engage and release. Knox does not disclose a fishing neck. Fishing necks are generally known in the art such as Kuykendall (US 9683430), however in terms of obvious modification of Knox the three part assembly of Knox would have to be modified to become a single piece monolithic plunger and then a further modification would be required to add a fishing neck which would be deemed hindsight reconstruction. Furthermore, making the multi-piece construction of Knox into a single piece would destroy the modular assembly of Knox wherein intermediate piece 14 is designed to be reversibly connectable.

    PNG
    media_image1.png
    542
    1127
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    224
    1302
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Monday-Friday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can 

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	


/MARINA A TIETJEN/Primary Examiner, Art Unit 3799